Citation Nr: 1823551	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO. 14-43 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability and associated lower extremity neuropathy.


ORDER

Service connection for a low back disability and associated lower extremity neuropathy is denied.


FINDING OF FACT

A low back disability and associated lower extremity neuropathy were not incurred in service.



CONCLUSION OF LAW

A low back disability and associated lower extremity neuropathy were not incurred in service; thoracolumbar spine arthritis is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from September 1967 to July 1971. He had additional subsequent periods of ACDUTRA and INACDUTRA in the Naval Reserves. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the RO in Winston-Salem, North Carolina.

In October 2017, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of his claim and he was informed of the information and evidence necessary to substantiate the claim. He was provided an additional 60 days to submit additional evidence in support of his claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and did not specify whether he wished to have the claim remanded to the RO for initial consideration of this evidence. A recent amendment to governing law (38 U.S.C. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As the current appeal was perfected by a substantive appeal received on December 1, 2016, the Board will consider this evidence in the first instance. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records from the Veteran's period of active duty reveal no pertinent complaints or diagnoses. A January 18, 1971, X-ray of the lumbosacral spine was negative. A June 22, 1971, service separation examination reveals normal findings for the spine and neurological system. 

A January 11, 1976, Naval Reserve Enlistment Examination reveals the Veteran's account that he had no history of, or current, recurrent back pain or neuritis. On examination, findings for the spine and neurological system were clinically normal. 

A December 4, 1988, Medical Examination reveals normal findings for the spine and neurological system. A December 4, 1988, Report of Medical History reveals the Veteran's account that he had no history of, or current, recurrent back pain or neuritis.

An April 6, 1991, Medical Examination reveals normal findings for the spine and neurological system. An April 6, 1991, Report of Medical History reveals the Veteran's account that he had no history of, or current, recurrent back pain or neuritis. 

A private treatment record dated April 20, 1992, reveals the Veteran's complaint of low back pain from an injury sustained in the service.

A December 5, 1992, Reserve Medical Examination reveals normal findings for the spine and neurological system. A December 6, 1992, Report of Medical History reveals the Veteran's account that he had no history of, or current, recurrent back pain or neuritis.

A January 25, 1993, private treatment record reveals complaint of back pain. The Veteran stated that he had had it for approximately 6 or 7 months. He recently noted some a sciatic-like distribution of pain down the right leg. There was no history of trauma. 

February 2012 correspondence from the Veteran's private physician states that the Veteran has a history of peripheral lower extremity neuropathy dating back to his military service when there was as a service-related event when he suffered trauma in a fall (down a manhole or a ship hatch). According to the private physician, he has been evaluated many occasions since April 1992, both in Family Medicine, as well as with Neurosurgery, and it remains unclear what component of his pain and neuropathy is related to the service incident and what component is related to the degenerative spondylosis degenerative disc disease and herniated nucleus polyposis at L4-5.

The report of an October 2012 VA Examination reveals the Veteran's complaint of 
falling down hatch of a ship and being placed in bed in the dispensary of the ship for about 1 week. He reported having back pain since. The examiner was unable to relate current back problems to service without resort to speculation. The rationale was that there was only 1 back notation in the service treatment records with multiple normal examinations since then.

A private recorded dated in November 2017 notes that the Veteran has been a patient at the practice since 1989 and had been the physician's patient since November 1992. He had a history of chronic back pain and peripheral lower extremity neuropathy dating back to his military service. The physician reported that, it seems clear that his back problems and neuropathy are at least as likely as not related to a fall down a ship hatch during his military service.

After a review of all of the evidence, the Board finds that a current low back disability and associated neuropathy are not related to service.

Regarding the injury described by the Veteran in his hearing testimony, this is similar to a recorded injury noted in the service treatment records with a few significant differences. In hearing testimony, he reported that the ship was rocking in a storm, and he slipped at the hatch and fell 8 feet to the floor and sustained lacerations and bruising. In the service treatment records, the Veteran reported that the ship took a roll in rough seas, causing a door to slam shut on his hand, resulting in contusions of the left hand. He reported no fall of any kind, and no back injury. The service treatment records do not include any other reference to a back injury or a significant fall. Indeed, the Veteran reported on January 25, 1993, that there was no history of trauma to his back. This would appear to contradict his testimony that he injured it in a fall from 8 feet. 

The Board has considered the applicability of the combat rule regarding these statements. In the case of a veteran who engaged in combat with the enemy in a period of war, satisfactory lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor. See VAOPGCPREC 12-99. "Satisfactory lay or other evidence" under 38 U.S.C. § 1154(b) means "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

In this case, the Veteran has not asserted that his back disability resulted from combat engagement, but from a fall due to rough seas. Therefore, the combat rule does not apply. 

Also significant, the Veteran has testified and otherwise stated that, the reason he did not report or complain of his back injury at the time of the service separation examination and Reserve examinations was because he wanted to continue in the Reserves and retire. In essence, he did not want to report his injury because he believed it would affect his career. This reasoning is troubling because he essentially admits to providing false information to examiners in the service, and in the Reserves, because it served his perceived best interest to do so at the time. The very admission to providing false information undermines the credibility of his current account, which is presented in support of a claim for disability benefits, even if we determine that his account at service separation is actually accurate, and the recent account inaccurate. Moreover, the information contemporaneous to service includes not only reports of medical history, but concurrent examinations of the Veteran's spine and neurological system, at service separation, and several times afterwards. The results of these examinations were consistently normal. His explanation of wanting to keep this problem "personal" does not explain how an examination of his back could produce normal results when, as he asserts, a significant injury/disability was present. 

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Thus, the contemporaneous nature of the statements of medical history at discharge and during Reserve service is significant. Furthermore, because those accounts were presented in the context of routine medical evaluations, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate an injury as he remembers it. Thus, his competency is not at issue with regard to recounting the events of service. Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking. Simply put, the report of medical history at separation from service, and subsequent reports, supported by concurrent medical examination findings, are more convincing than the Veteran's later statements made in support of a claim for monetary benefits. 

The Veteran's wife testified that she met him in 1990 and he had back problems then. This is roughly consistent with the private treatment records which establish onset of treatment in 1992. His brother stated that the Veteran had back pain since an injury in service; however, as with the Veteran's recent statements, the in-service and post-service history is in conflict with any account that establishes, or is based on, a chronic low back disability existing since service. 

Regarding the November 2017 private medical opinion, it is based on a history of chronic back pain and peripheral lower extremity neuropathy dating back to service. However, it does not acknowledge the normal examination results for both the spine and the neurological system at service separation and on several additional examinations after service in January 1976, December 1988, April 1991, and December 1992. Moreover, it does not acknowledge the Veteran's report on January 25, 1993, that he had back pain for approximately 6 or 7 months, and that there was no history of trauma. A medical opinion that is based on an inaccurate understanding of the medical history is not persuasive. 

Also, regarding the November 2017 opinion, for purposes of active duty service, the Veteran's military service ended in 1971, not 1992. While it is still possible to obtain service connection for a disability incurred during Reserve service, more stringent rules apply to such service than apply to full time active duty service. 

Before becoming entitled to status as a claimant for VA benefits, an appellant must first demonstrate by a preponderance of the evidence (1) that he or she is a "veteran," or (2) "veteran" status for the person upon whose military service the claim for VA benefits is predicated. Laruan v. West, 11 Vet. App. 80, 84-86 (1998) en banc. The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C. § 101(2) (West 2014).

The term "active military, naval, or air service" includes (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C. § 101(24) (West 2014).

The Board emphasizes the more restrictive requirements applicable to periods of ACDUTRA and INACDUTRA as compared to active duty service. The law applicable to active duty service establishes "veteran" status without further requirements. Moreover, it permits a grant of service connection simply by evidence establishing an etiological relationship between an injury or disease in service and a post-service disability. The law pertaining to periods of ACDUTRA and INACDUTRA requires that the claimant have become disabled during the period of ACDUTRA or INACDUTRA in which the injury or disease occurred, and specifically requires that the disease and/or injury have been incurred in the line of duty. Moreover, the claimant bears the burden of establishing that this sequence of events has occurred before "veteran" status is granted for that period of service. 38 U.S.C § 101(24). 

There is no question that the claimant in this case is a veteran regarding his service from September 1967 to July 1971. However, there are no line of duty investigations or other evidence to substantiate that he became disabled due to a back injury, or other injury or disease incurred in the line of duty during a period of ACDUTRA or INACDUTRA. Accordingly, "veteran" status does not apply to his subsequent Naval Reserve service. 

In sum, the Board finds that a low back disability and associated neurological impairment are not related to service. In light of these findings, the Board concludes that service connection for these claimed disabilities is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans  

Department of Veterans Affairs


